      Case 3:17-cv-06748-WHO Document 234 Filed 09/16/21 Page 1 of 18




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF CALIFORNIA



OWEN DIAZ,                    )
                              )
      Plaintiff,              )
                              )
      v.                      )
                              )
                              )         No. 17-cv-6748
                              )
TESLA, INC., et al.,          )
                              )
      Defendants              )
                              )
______________________________)


                  PRELIMINARY JURY INSTRUCTIONS
        Case 3:17-cv-06748-WHO Document 234 Filed 09/16/21 Page 2 of 18




                                              No. 1
                                           DUTY OF JURY

       Members of the jury: You are now the jury in this case. It is my duty to instruct you on
the law.

        It is your duty to find the facts from all the evidence in the case. To those facts you will
apply the law as I give it to you. You must follow the law as I give it to you whether you agree
with it or not. And you must not be influenced by any personal likes or dislikes, opinions,
prejudices or sympathy. That means that you must decide the case solely on the evidence before
you. You will recall that you took an oath to do so.

       At the end of the trial I will give you final instructions. It is the final instructions that will
govern your duties.

       Please do not read into these instructions, or anything I may say or do, that I have an
opinion regarding the evidence or what your verdict should be.
           Case 3:17-cv-06748-WHO Document 234 Filed 09/16/21 Page 3 of 18




                                             No. 2
                                     CLAIMS AND DEFENSES

           To help you follow the evidence, I will give you a brief summary of the positions of the
parties:

        Plaintiff Owen Diaz claims that while working at the Tesla factory in Fremont,
California, he was subjected to a hostile work environment based on his race being African
American or Black. In addition, Mr. Diaz claims that Tesla, Inc. failed to take all reasonable
steps to prevent race-based harassment towards him, including use of the N-word, and failed to
adequately remedy the harassment after Tesla received notice of it. Mr. Diaz also claims that
Tesla, Inc. negligently retained factory workers and supervisors who engaged in harassing
conduct towards him. The plaintiff Owen Diaz has the burden of proving these claims by a
preponderance of the evidence.

        The defendant Tesla, Inc., doing business as Tesla Motors, Inc., denies these claims.
Tesla denies that Mr. Diaz was subjected to a hostile work environment based on his race and
denies that it failed to take all reasonable steps to prevent race based harassment in the
workplace. Tesla also denies that it negligently hired, retained or supervised factory workers,
employees or contractors who Mr. Diaz claims engaged in race based harassing conduct toward
him.
       Case 3:17-cv-06748-WHO Document 234 Filed 09/16/21 Page 4 of 18




                               No. 3
           BURDEN OF PROOF—PREPONDERANCE OF THE EVIDENCE

       When a party has the burden of proving any claim or affirmative defense by a
preponderance of the evidence, it means you must be persuaded by the evidence that the claim or
affirmative defense is more probably true than not true.

       You should base your decision on all of the evidence, regardless of which party presented
it.
Case 3:17-cv-06748-WHO Document 234 Filed 09/16/21 Page 5 of 18




                                   No. 4
                             WHAT IS EVIDENCE

The evidence you are to consider in deciding what the facts are consists of:

1.     the sworn testimony of any witness;

2.     the exhibits that are admitted into evidence;

3.     any facts to which the lawyers have agreed; and

4.     any facts that I may instruct you to accept as proved.
       Case 3:17-cv-06748-WHO Document 234 Filed 09/16/21 Page 6 of 18




                                          No. 5
                                 WHAT IS NOT EVIDENCE

        In reaching your verdict, you may consider only the testimony and exhibits received into
evidence. Certain things are not evidence, and you may not consider them in deciding what the
facts are. I will list them for you:

       (1)    Arguments and statements by lawyers are not evidence. The lawyers are not
               witnesses. What they may say in their opening statements, closing arguments
               and at other times is intended to help you interpret the evidence, but it is not
               evidence. If the facts as you remember them differ from the way the lawyers
               have stated them, your memory of them controls.

       (2)    Questions and objections by lawyers are not evidence. Attorneys have a duty to
               their clients to object when they believe a question is improper under the rules
               of evidence. You should not be influenced by the objection or by the court’s
               ruling on it.

       (3)    Testimony that is excluded or stricken, or that you are instructed to disregard, is
               not evidence and must not be considered. In addition some evidence may be
               received only for a limited purpose; when I instruct you to consider certain
               evidence only for a limited purpose, you must do so and you may not consider
               that evidence for any other purpose.

       (4)     Anything you may see or hear when the court was not in session is not evidence.
You are to decide the case solely on the evidence received at the trial.
       Case 3:17-cv-06748-WHO Document 234 Filed 09/16/21 Page 7 of 18




                                       No. 6
                           EVIDENCE FOR LIMITED PURPOSE

       Some evidence may be admitted only for a limited purpose.

       When I instruct you that an item of evidence has been admitted only for a limited
purpose, you must consider it only for that limited purpose and not for any other purpose.
       Case 3:17-cv-06748-WHO Document 234 Filed 09/16/21 Page 8 of 18




                                      No. 7
                      DIRECT AND CIRCUMSTANTIAL EVIDENCE

       Evidence may be direct or circumstantial.

       Direct evidence is direct proof of a fact, such as testimony by a witness about what that
witness personally saw or heard or did.

       Circumstantial evidence is proof of one or more facts from which you could find another
fact. By way of example, if you wake up in the morning and see that the sidewalk is wet, you
may find from that fact that it rained during the night. However, other evidence, such as a turned
on garden hose, may provide a different explanation for the presence of water on the sidewalk.
Therefore, before you decide that a fact has been proved by circumstantial evidence, you must
consider all the evidence in the light of reason, experience and common sense.

       You should consider both kinds of evidence. The law makes no distinction between the
weight to be given to either direct or circumstantial evidence. It is for you to decide how much
weight to give to any evidence.
       Case 3:17-cv-06748-WHO Document 234 Filed 09/16/21 Page 9 of 18




                                         No. 8
                                 RULING ON OBJECTIONS

         There are rules of evidence that control what can be received into evidence. When a
lawyer asks a question or offers an exhibit into evidence and a lawyer on the other side thinks
that it is not permitted by the rules of evidence, that lawyer may object. If I overrule the
objection, the question may be answered or the exhibit received. If I sustain the objection, the
question cannot be answered, and the exhibit cannot be received. Whenever I sustain an
objection to a question, you must ignore the question and must not guess what the answer might
have been.

        Sometimes I may order that evidence be stricken from the record and that you disregard
or ignore that evidence. That means when you are deciding the case, you must not consider the
stricken evidence for any purpose.
       Case 3:17-cv-06748-WHO Document 234 Filed 09/16/21 Page 10 of 18




                                         No. 9
                               CREDIBILITY OF WITNESSES

       In deciding the facts in this case, you may have to decide which testimony to believe and
which testimony not to believe. You may believe everything a witness says, or part of it, or none
of it.

       In considering the testimony of any witness, you may take into account:

       (1)     the opportunity and ability of the witness to see or hear or know the things
                 testified to;

       (2)     the witness’s memory;

       (3)     the witness’s manner while testifying;

       (4)     the witness’s interest in the outcome of the case, if any;

       (5)     the witness’s bias or prejudice, if any;

       (6)     whether other evidence contradicted the witness’s testimony;

       (7)     the reasonableness of the witness’s testimony in light of all the evidence; and

       (8)     any other factors that bear on believability.

        Sometimes a witness may say something that is not consistent with something else he or
she said. Sometimes different witnesses will give different versions of what happened. People
often forget things or make mistakes in what they remember. Also, two people may see the same
event but remember it differently. You may consider these differences, but do not decide that
testimony is untrue just because it differs from other testimony.

        However, if you decide that a witness has deliberately testified untruthfully about
something important, you may choose not to believe anything that witness said. On the other
hand, if you think the witness testified untruthfully about some things but told the truth about
others, you may accept the part you think is true and ignore the rest.

       The weight of the evidence as to a fact does not necessarily depend on the number of
witnesses who testify. What is important is how believable the witnesses were, and how much
weight you think their testimony deserves.
       Case 3:17-cv-06748-WHO Document 234 Filed 09/16/21 Page 11 of 18




                                             No. 10
                                         IMPLICIT BIAS

        We all have feelings, assumptions, perceptions, fears, and stereotypes about others. Some
biases we are aware of, and others we might not be fully aware of, which is why they are called
implicit or unconscious biases. No matter how unbiased we think we are, our brains are hard-
wired to make unconscious decisions. We look at others and filter what they say through our
own personal experience and background. Because we all do this, we often see life and evaluate
evidence in a way that tends to favor people who are like ourselves, or who have had life
experiences like our own. We can also have biases about people like ourselves. One common
example is the automatic association of male with career and female with family. Bias can affect
our thoughts, how we remember what we see and hear, whom we believe or disbelieve, and how
we make important decisions.

        As jurors, you are being asked to make an important decision in the case. You must one,
take the time you need to reflect carefully and thoughtfully about the evidence.

        Two, think about why you are making the decision you are making and examine it for
bias. Reconsider your first impressions of the people and the evidence in this case. If the people
involved in this case were from different backgrounds, for example, richer or poorer, more or
less educated, older or younger, or of a different gender, gender identity, race, religion or sexual
orientation, would you still view them, and the evidence, the same way?

        Three, listen to one another. You must carefully evaluate the evidence and resist, and
help each other resist, any urge to reach a verdict influenced by bias for or against any party or
witness. Each of you have different backgrounds and will be viewing this case in light of your
own insights, assumptions and biases. Listening to different perspectives may help you to better
identify the possible effects these hidden biases may have on decision making.

       And four, resist jumping to conclusions based on personal likes or dislikes,
generalizations, gut feelings, prejudices, sympathies, stereotypes, or unconscious biases.

       The law demands that you make a fair decision based solely on the evidence, your
individual evaluations of that evidence, your reason and common sense, and these instructions.
       Case 3:17-cv-06748-WHO Document 234 Filed 09/16/21 Page 12 of 18




                                        No. 11
                                  CONDUCT OF THE JURY

       I will now say a few words about your conduct as jurors.

        First, keep an open mind throughout the trial, and do not decide what the verdict should
be until you and your fellow jurors have completed your deliberations at the end of the case.

        Second, because you must decide this case based only on the evidence received in the
case and on my instructions as to the law that applies, you must not be exposed to any other
information about the case or to the issues it involves during the course of your jury duty. Thus,
until the end of the case or unless I tell you otherwise:

       Do not communicate with anyone in any way and do not let anyone else
       communicate with you in any way about the merits of the case or anything to do
       with it. This includes discussing the case in person, in writing, by phone, tablet, or
       computer, or any other electronic means, via email, text messaging, or any internet
       chat room, blog, website or application, including but not limited to Facebook,
       YouTube, Twitter, Instagram, LinkedIn, Snapchat, Tiktok, or any other forms of
       social media. This applies to communicating with your fellow jurors until I give
       you the case for deliberation, and it applies to communicating with everyone else
       including your family members, your employer, the media or press, and the people
       involved in the trial, although you may notify your family and your employer that
       you have been seated as a juror in the case, and how long you expect the trial to
       last. But, if you are asked or approached in any way about your jury service or
       anything about this case, you must respond that you have been ordered not to
       discuss the matter and report the contact to the court.

       Because you will receive all the evidence and legal instruction you properly may
       consider to return a verdict: do not read, watch or listen to any news or media
       accounts or commentary about the case or anything to do with it[, although I have
       no information that there will be news reports about this case]; do not do any
       research, such as consulting dictionaries, searching the Internet, or using other
       reference materials; and do not make any investigation or in any other way try to
       learn about the case on your own. Do not visit or view any place discussed in this
       case, and do not use the Internet or any other resource to search for or view any
       place discussed during the trial. Also, do not do any research about this case, the
       law, or the people involved—including the parties, the witnesses or the lawyers—
       until you have been excused as jurors. If you happen to read or hear anything
       touching on this case in the media, turn away and report it to me as soon as possible.

        These rules protect each party’s right to have this case decided only on evidence
that has been presented here in court. Witnesses here in court take an oath to tell the truth, and
the accuracy of their testimony is tested through the trial process. If you do any research or
       Case 3:17-cv-06748-WHO Document 234 Filed 09/16/21 Page 13 of 18




investigation outside the courtroom, or gain any information through improper communications,
then your verdict may be influenced by inaccurate, incomplete or misleading information that
has not been tested by the trial process. Each of the parties is entitled to a fair trial by an
impartial jury, and if you decide the case based on information not presented in court, you will
have denied the parties a fair trial. Remember, you have taken an oath to follow the rules, and it
is very important that you follow these rules.

        A juror who violates these restrictions jeopardizes the fairness of these proceedings[, and
a mistrial could result that would require the entire trial process to start over]. If any juror is
exposed to any outside information, please notify the court immediately.
       Case 3:17-cv-06748-WHO Document 234 Filed 09/16/21 Page 14 of 18




                                         No. 12
                                PUBLICITY DURING TRIAL

        If there is any news media account or commentary about the case or anything to do with
it, you must ignore it. You must not read, watch or listen to any news media account or
commentary about the case or anything to do with it. The case must be decided by you solely
and exclusively on the evidence that will be received in the case and on my instructions as to the
law that applies. If any juror is exposed to any outside information, please notify me
immediately.
       Case 3:17-cv-06748-WHO Document 234 Filed 09/16/21 Page 15 of 18




                                      No. 13
                         NO TRANSCRIPT AVAILABLE TO JURY

       I urge you to pay close attention to the trial testimony as it is given. During deliberations
you will not have a transcript of the trial testimony.
      Case 3:17-cv-06748-WHO Document 234 Filed 09/16/21 Page 16 of 18




                                          No. 14
                                      TAKING NOTES

        If you wish, you may take notes to help you remember the evidence. If you do take
notes, please keep them to yourself until you go to the jury room to decide the case. Do not let
notetaking distract you. When you leave, your notes should be left in the jury room. No one will
read your notes.

       Whether or not you take notes, you should rely on your own memory of the evidence.
Notes are only to assist your memory. You should not be overly influenced by your notes or
those of other jurors.
       Case 3:17-cv-06748-WHO Document 234 Filed 09/16/21 Page 17 of 18




                                     No. 15
                         BENCH CONFERENCES AND RECESSES

        From time to time during the trial, it may become necessary for me to talk with the
attorneys out of the hearing of the jury, either by having a conference at the bench when the jury
is present in the courtroom, or by calling a recess. Please understand that while you are waiting,
we are working. The purpose of these conferences is not to keep relevant information from you,
but to decide how certain evidence is to be treated under the rules of evidence and to avoid
confusion and error.

       Of course, we will do what we can to keep the number and length of these conferences to
a minimum. I may not always grant an attorney’s request for a conference. Do not consider my
granting or denying a request for a conference as any indication of my opinion of the case or of
what your verdict should be.
       Case 3:17-cv-06748-WHO Document 234 Filed 09/16/21 Page 18 of 18




                                          No. 16
                                     OUTLINE OF TRIAL

        Trials proceed in the following way: First, each side may make an opening statement.
An opening statement is not evidence. It is simply an outline to help you understand what that
party expects the evidence will show. A party is not required to make an opening statement.

      The plaintiff will then present evidence, and counsel for the defendant may cross-
examine. Then the defendant may present evidence, and counsel for the plaintiff may cross-
examine.

       After the evidence has been presented, I will instruct you on the law that applies to the
case and the attorneys will make closing arguments.

       After that, you will go to the jury room to deliberate on your verdict.
